             Case MDL No. 2942 Document 459 Filed 06/05/20 Page 1 of 4



               BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION
_________________________________________

IN RE: COVID-19 BUSINESS INTERRUPTION                                     MDL No. 2942
PROTECTION INSURANCE LITIGATION
_________________________________________

     INTERESTED PARTY FCCI INSURANCE COMPANY’S JOINDER WITH
    WESTCHESTER SURPLUS LINES INSURANCE COMPANY/INDEMNITY
   INSURANCE COMPANY OF NORTH AMERICA AND WITH AUTO-OWNERS
 INSURANCE COMPANY/OWNERS INSURANCE COMPANY IN OPPOSITION TO
      PLAINTIFFS’ MOTIONS FOR TRANSFER AND COORDINATION OR
                 CONSOLIDATION UNDER 28 U.S.C. § 1407

        FCCI Insurance Company (“FCCI”) joins Interested Parties, Westchester Surplus Lines

Insurance Company and Indemnity Insurance Company of North America and Auto-Owners

Insurance Company and Owners Insurance Company in opposing certain Plaintiffs’ motions for an

unprecedented centralization of first-party insurance coverage disputes before a single judge, who

would have the unenviable and herculean burden of making Erie predictions as to the law of every

state in the country and, in turn, deciding a relatively untested area of insurance jurisprudence in the

aftermath of a global pandemic. See ECF #376, 415. Some Plaintiffs agree on the sought-after

nationwide centralization – but, some do not. See, e.g., ECF #198. All interested party insurers

disagree that centralization is desirable or warranted. Given the myriad alternatives available to, for

example, a restauranteur plaintiff to minimize the purported inefficiency of having to litigate with its

insurer in Texas, while a dentist has to litigate with another insurer in Washington, the extraordinary

inconvenience, added expense, unavoidable delay, and manifest injustice to regional insurers like FCCI

can be avoided entirely by allowing the parties to have their disputes in their local jurisdictions. See In

re: Shoulder Pain Pump-Chrondrolysis Prod. Liab. Litig., 571 F. Supp. 2d 1367, 1368 (J.P.M.L. 2008) (“The

proponents of centralization have not convinced us that the efficiencies that might be gained by

centralization would not be overwhelmed by the multiple individualized issues (including ones of

liability and causation) that these actions appear to present.”).

                                                Page 1 of 4
            Case MDL No. 2942 Document 459 Filed 06/05/20 Page 2 of 4



        The circumstances facing FCCI, which is named in just one federal lawsuit flowing from a

COVID-19-related property coverage dispute, vary greatly from those facing many of the other

interested party insurers. See LDWB #2 LLC v. FCCI Ins. Co., No. 20-cv-425-LY (W.D. Tex.). More

specifically, the following factors particular to FCCI, though some other insurers are similarly situated,

reveal why the variance between the insurers’ respective circumstances outweighs any “superficial

factual commonality” they may arguably share. See In re Florida, Puerto Rico, and U.S. Virgin Islands 2016

and 2017 Hurricane Seasons Flood Claims Litig., 325 F. Supp. 3d 1367, 1368 (J.P.M.L. 2018).

    •   FCCI writes business in 19 states and does not sell any insurance west of Texas.

        https://www.fcci-group.com/en/about-us/the-fcci-story.html.          By contrast, many of the

        insurers Plaintiffs wish to make part of the MDL, such as Travelers and Liberty Mutual, write

        insurance on a nationwide basis. They and their subsidiaries, affiliates, or underwriting

        companies have been sued many more times than FCCI for COVID-19-related property

        coverage. Pulling FCCI, with only one lawsuit, into an MDL with much larger carriers would

        greatly prejudice it, as other carriers would undoubtedly have different levels of interest and

        exposure than FCCI necessarily would. Other regional carriers, including Auto-Owners, are

        similarly situated.

    •   FCCI’s policy contains a Virus Exclusion that should be dispositive of its COVID-19-related

        business interruption coverage litigation. Other insurers, such as Society Insurance and the

        London Market Insurers, do not have a Virus Exclusion in their policies. FCCI’s alleged

        liability should be resolved on the pleadings, alone, as the Virus Exclusion presents a pure

        question of law. See In re: Chinese–Manufactured Drywall Prods. Liab. Litig., MDL No. 2047,

        Transfer Order, at 2 (J.P.M.L. June 15, 2010) (noting that Section 1407 disfavors centralization

        of cases based solely on the similarity of legal issues). There should be no need for extensive,

        let alone any, discovery in FCCI’s litigation. Hence, forcing FCCI to participate in an all-

                                                Page 2 of 4
            Case MDL No. 2942 Document 459 Filed 06/05/20 Page 3 of 4



        encompassing MDL would only serve to unnecessarily delay resolution of its dispute with its

        policyholder. The other carriers with Virus Exclusions are similarly situated. In that vein,

        Plaintiffs vastly overrate the value of discovery in disputes, such as FCCI’s litigation, which

        should not require discovery to decide the application of a virus exclusion to a claim of loss

        that is the product of a novel virus and Austin, Texas’ response to that virus.

    •   FCCI is not facing a claim of bad faith claim handling in its sole federal lawsuit. FCCI should

        not have to wait for a prompt ruling on the declaratory relief action it does face while other

        insurers, who have been sued for extracontractual relief, are engaged in prolonged, contentious

        discovery disputes about the propriety of their handling of their policyholders’ claims.

    •   Likewise, FCCI is not facing a class action lawsuit. FCCI should not have to wait for a prompt

        ruling on the declaratory relief action it does face while other insurers who face class

        certification motions, are engaged in lengthy and involved motion practice about who may be

        among those allowed to sue them for relief.

        As well articulated by Westchester Surplus Lines Insurance Company/Indemnity Insurance

Company of North America and Auto-Owners Insurance Company/Owners Insurance Company,

there is no monolithic “insurance industry” – in fact, there is little commonality among the carriers,

all of whom directly compete with one another in the marketplace on the basis of differentiated,

underwriting, policy wording, and claim handling. See In re: Watson Fentanyl Patch Prod. Liab. Litig., 883

F. Supp. 2d 1350, 1351 (J.P.M.L. 2012) (expressing reluctance to centralize against business

competitors given the complications likely to arise). Considering that alongside the individual

circumstances of each policyholder who has sued its insurer, the MDL would do more harm than

good. These cases should be decided by the district courts where the lawsuits were initiated, which

would save all involved immense time and resources. Plaintiffs’ Motions should, therefore, be denied.




                                                Page 3 of 4
           Case MDL No. 2942 Document 459 Filed 06/05/20 Page 4 of 4



DATE: June 5, 2020                  By: /s/ Jonathan L. Schwartz
                                            Attorney for FCCI Insurance Company

Jonathan L. Schwartz (ARDC #6287338)
Goldberg Segalla LLP
Mailing Address: P.O. Box 957, Buffalo, NY 14201
Physical Address: 222 W. Adams St., Suite 2250, Chicago, IL 60606
(312) 572-8411
jschwartz@goldbergsegalla.com




                                          Page 4 of 4
